Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Fill on 1/25/2022
The application has been amended as follows: 
Amend Claim 1. A method for estimating mechanical parameters of an electrical motor, comprising: determining amplitude, phase and frequency of a stator voltage from voltage measurements; determining estimates for current components from current measurement and stator voltage phase; determining estimate for torque from voltage amplitude, frequency, current amplitude and motor data; determining estimate for speed from torque, frequency/pulsation and motor data; and determining over-estimation of speed from speed estimate, torque estimate and slip frequency, wherein determining over-estimation of speed further comprises: determining an operational mode being motoring or generating; selecting a speed margin depending on the operational mode; determining sign of slip frequency depending on the operational mode; adjusting the slip frequency by speed margin and sign; and determining over-estimation of speed based on the adjusted slip frequency.
Cancel claim 2. 
Amend Claim 3. The method according to claim 1 

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:
Claims 1 and 3-8 are allowable among other elements and details, but for at least the reason “wherein determining over-estimation of speed further comprises: determining an operational mode being motoring or generating; selecting a speed margin depending on the operational mode; determining sign of slip frequency depending on the operational mode; adjusting the slip frequency by speed margin and sign; and determining over-estimation of speed based on the adjusted slip frequency” in combination with the remaining of the claimed subject matter.
Bozie et al. the closest prior art of record.
Bozie et al. teach a motor control apparatus that utilizes the slip to estimate the motor speed. However, prior art doesn’t teach, wherein determining over-estimation of speed further comprises: determining an operational mode being motoring or generating; selecting a speed margin depending on the operational mode; determining which is neither inherent nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/ZOHEB S IMTIAZ/           Examiner, Art Unit 2846